     Case 3:18-cv-02704-JLS-LL Document 3 Filed 01/03/19 PageID.13 Page 1 of 1




                        •
                                                                                                                                     Print Fom,   11
                                        United States District Court
                                        SOUTHERN DISTRICT OF CALIFORNIA

                                                                                       3:18-cv-02704-JLS-LL
MICHAEL J. TURK,                                       Plaintiff,
                                                                             Civil No. ---------
                                               V.                      PRO HAC VICE APPLICATION
WESTERN DENTAL SERVICES, INC., l>efcndunt.                                  MlCHAEL J. TURK
                                                                            Party Represented

1,
     -----------          ----- hereby petition the above entitled court to permit me
          Nathan C. Yolhcim
                         (Ap11hca111)

to appear and participate in this case and in support of petition state:
        My firm name: Sulaiman Law Group, Ltd.
        Street address: 2500 South Highland Avenue, Suite 200
        City, Stale, ZIP: Lombard, Illinois 60148
                          ��---------------------------
        Phone number: (630) 575-8181
           Email:          nvolheim@sulaimanlaw.com
           That on      5/6/20 IO   I was admitted to practice before
                          (Oatc)
                                                                                        ------------
                                                                                           State Bar of Illinois
                                                                                                             (Name of Court)

           and am currently in good standing and eligible to practice in said court,
           that I am not currently suspended or disbarred in any other court, and
           that l !RI have) 0 have not) concurrently or within the year preceding this application made
           any pro hac vice application to this court.
                                   (Jf previous up plication made, complete the following)
Title of case Forest and Brittney Murray v. Systematic National Collections, Inc.
Case Number ------------------
                3:18-cv-02696-GPC-BGS                                                    11/29/2018
                                                                   Date of Application --------
Application: 0 Granted O Denied
        I declare under penalty of perjury that the foregoing is true and correct.
                                                                                         /JL41·
                                                                                                  (Signature of Applicnnt)

                              DESIGNATl ON OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.
 Nicholas M. Wajda
(Name)
                                                               (310) 997-0471    _____________
                                                                            ...;__

                                                                            (Telephone)

Wajda Law Group, APC
(Fim1)

 11400 W. Olympic Blvd, Suite 200M                                      Los Angeles                                            90064
(Street)                                                                   (City)                                              (Zip code)


                                                                                     f}tcl{Aor ;Applicant)
                                                                            (Sig11aturc

I hereby consent to the above designation.
